DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first device configured for capturing…” in claim 48, 59, 70 interpreted as a body worn device such as a wristband, a watch, an armband, a necklace, a headband, an earring, a waist belt, and a ring as noted in paragraph 35 of applicant’s filed specification. 
“at least one another device…” interpreted as mobile communication device not limited to smartphone, tablet, a personal digital assistant, and a mobile phone as noted in paragraph 36 of applicant’s filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 48-80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Particularly, Claim 48, 59, 70 recites “capture... parameters”, “aggregate...parameters”’, “construct a composite behavioral profile...” , “comparing said composite behavioral profile” “assess…patient threat”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “capture... parameters” could be a person observing an individual and recording or noting if they are active or asleep as well as noting a speech impairment. For example, “aggregate....parameters” could be a person establishing a relationship between all the parameters based on the above recording. “constructing…and comparing...” could be a person observing the aggregate of the parameters established and determining profile of the data and comparing that to another individuals profile. “assess patient threat...” could be a person alerting the individual that their profile is different from the baseline profile.
The addition of the “processor”, “non-transitory storage element” of Claim 48, 59, 70 for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “non-transitory storage element” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, Claims 48, 59, 70 recites additional elements — a first device configured to capture at least first/second set of parameters, a processor, and a non-transitory storage element; at least one other device (claim 59, 70). The gathering of data using the first device simply amounts mere data gathering and insignificant, extra-solution activity, particularly pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 48, 59, 70 recites a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a first and second device for gathering data is mere data gathering and insignificant extra-solution activity. Additionally, first device for capturing sets of parameters are well-understood, routine and conventional activity in the art, as evidenced by Kording (US 20130041290) (paragraphs 0054-0056, 0104, 0130, 0132), Ark (US 6190314) (col. 5-6). Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes the additional elements of “mobile communication device”, “wearable device”, “smartphone”, “tablet”, “PDA”, “internet of things device” which do not amount to “significantly more” because they are well-known, routine, and/or conventional as evidenced by Kording (US 20130041290) (paragraphs 0054-0056, 0104, 0130, 0132), Ark (US 6190314) (col. 5-6). The remainder of the dependent claims do not note any additional elements or integrate the abstract idea into a practical application such that they overcome the 35USC101 rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 48-58, 70-80 is/are rejected under 35 U.S.C. 103 as being unpatentable by Moletierre (US 20140163927) in view Kording (WO 2011133799) in view of Adler (US 20120127157)
Regarding claim 48, Moletierre discloses a patient care-flow system (152) comprising: 
a first device (paragraph 0048) configured for capturing at least one parameter that is indicative of any one or more of a physical and a physiological characteristic as a first set of parameters (paragraph 0098) (Table 1); 
a processor (154) (paragraph 0105-0106, 0174); 
a non-transitory storage element (156); encoded instructions stored in the non-transitory storage element, wherein the encoded instructions, when implemented by the processor (paragraph 0015), configure the system to: 
capture a first set of parameters comprising at least one parameter that is indicative of at least one of a physiological parameter and a motion parameter of the patient from the first device (paragraph 0050) (table 1); 
capture at least a second set of parameters of the patient from the first device and/or from at least one other device, said second set of parameters being indicative of at least one of fatigue, walking/running/movement related behavior (Table 1), weakness, bladder dysfunction, anxiety/nervousness (e.g. stress, table 1), severe headache, nausea, gastrointestinal discomfort, vision problems and speech impairment of the patient (paragraph 0224 mentions determining sickness as well); 
aggregate device behavior of at least the captured first and second set of parameters (paragraph 0087, 0107-0108, 0117, 0120, 0137-0138, 0141, 0230-0231) (Fig 11a).
Moletierre is silent regarding construct a composite behavioral profile based on the aggregated device behavior and comparing said composite behavioral profile with a reference behavioral profile by a device behavioral model; assess and alert of a patient threat to any one or more of the patient and a provider by detecting a discrepancy between the composite behavioral profile and the reference behavioral profile above a predefined threshold; and provide an automated response to the assessed and alerted patient threat.
Kording teaches construct a composite behavioral profile (paragraph 0070-0073) based on the aggregated device behavior and comparing said composite behavioral profile with a reference behavioral profile (paragraphs 0069, 0070-0073, 0094) by a device behavioral model (214/222/228) (paragraph 0063-0071, 0098); assess and alert of a patient threat to any one or more of the patient and a provider by detecting a discrepancy between the composite behavioral profile and the reference behavioral profile above a predefined threshold (paragraph 0074, 0079-0080, 00125-00128, 00130); and provide an automated response to the assessed and alerted patient threat (paragraph 0080, 00125-00127, 00130).  
Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline profile to allow for an estimation of condition progression based on the baseline profiles comparison to a reference profile. 
Moletierre is silent regarding wherein the system is configured to facilitate selection of one or more of said second set of parameters based on responses from the patient to a survey from the care-flow system to the patient.  
Adler teaches wherein the system is configured to facilitate selection of one or more of said second set of parameters based on responses from the patient to a survey from the care-flow system to the patient (Fig 4 and 5) (paragraph 0047-0049). 
Therefore, it would have been obvious to modify Moletierre’s input interface to include an additional user survey input as taught by Adler to allow for a combination inputs via sensor and user to create a holistic picture of the individual and their health and allow the caretaker to easily identify what that individuals therapy needs are. 
Regarding claim 49, Moletierre discloses wherein the first set of parameters comprises at least one of a maximum and minimum value of acceleration, a time of acceleration, a duration of acceleration, a frequency of acceleration, a gap between two maximum/minimum values of acceleration, a rotational velocity, a direction of acceleration, an orientation, a stride cycle, a left/right step, a stride length , a walking speed (Table 1), a stride interval, a gait variability (Table 1), a stride-to-stride interval and a variability of stride length over time.  
Regarding claim 50, Moletierre discloses the patient care-flow system of claim 48, wherein the system is configured so that one or more of said first set of parameters comprises sleep related characteristics of the patient (paragraph 0050, 0052). 
Regarding claim 51, Moletierre discloses the patient care-flow system of claim 48, wherein the system is configured so that one or more of said first set of parameters comprises body temperature of the patient (paragraph 0276).  
Regarding claim 52, Moletierre discloses the patient care-flow system of claim 48, further comprising a set of parameters corresponding to an environmental condition surrounding the patient is at least one of wind velocity, temperature, humidity, aridness, light, darkness, noise pollution, exposure to UV, airborne pollution and radioactivity (Table 1).  
Regarding claim 53, Moletierre/Kording are silent regarding wherein the system is configured so that said second set of parameters is indicative of one or more of bladder dysfunction, vision problems, and speech impairment of the patient.   Adler teaches wherein the system is configured so that said second set of parameters is indicative of one or more of bladder dysfunction, vision problems, and speech impairment of the patient (paragraph 0032). Therefore, it would have been obvious at the time of the invention to modify Moletierre/Kording to include data regarding an individual’s speech as taught by Adler for the purpose of being able to create a holistic view of an individual based on a multitude of characteristics gathered by an easy to use and efficient device. 
Regarding claim 54, Moletierre discloses the patient care-flow system of claim 48, 3Attorney Docket No. 48-03-DIV1 wherein the encoded instructions, when implemented by the processor, configure the system to aggregate the second set of parameters from at least one of a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant (PDA) and an Internet of Things device (paragraph 0240).  
Regarding claim 55, Moletierre is silent regarding the patient care-flow system of claim 48, wherein the encoded instructions, when implemented by the processor, configure the system to flag a threshold discrepancy of an event between the composite behavioral profile and the reference behavioral profile to detect a threat, whereby the threshold discrepancy is determined by machine learning algorithms.  Kording teaches wherein the encoded instructions, when implemented by the processor, configure the system to flag a threshold discrepancy of an event between the composite behavioral profile and the reference behavioral profile to detect a threat, whereby the threshold discrepancy is determined by machine learning algorithms (paragraph 0130- 0134-0139). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline profile to allow for an estimation of condition progression based on the baseline profiles comparison to a reference profile.
Regarding claim 56, Moletierre discloses wherein at least one conditional event triggers at least one action controlled by a "if this, then that" script manager (paragraphs 0055, 0077-0078, 0086).  
Regarding claim 57, Moletierre is silent regarding wherein the automated response is any one or more of duration, frequency and severity analytics of threat episodes.  Kording teaches wherein the automated response is any one or more of duration, frequency and severity analytics of threat episodes (paragraphs 0080, 00125-00127, 00130). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as enabling identification of a trend towards injury and thus preventing it. 
Regarding claim 58, Moletierre is silent regarding wherein the assessed and alerted patient threat is related to any one or more of Multiple Sclerosis (M.S.), Primary Progressive Multiple Sclerosis (PPMS), Huntington's Disease, Epilepsy, Chorea, Parkinson's Disease, Seizures, and, or any post-stroke conditions. Kording teaches wherein the assessed and alerted patient threat is related to any one or more of Multiple Sclerosis (M.S.), Primary Progressive Multiple Sclerosis (PPMS), Huntington's Disease, Epilepsy, Chorea, Parkinson's Disease, Seizures, and, or any post-stroke conditions (paragraph 0120). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as enabling identification of a trend towards injury and thus preventing it.
Regarding claim 70, Moletierre discloses a patient care-flow system comprising: 
a first device (paragraph 0048) configured for capturing a first set of parameters that is indicative of any one or more of a physical characteristic and a physiological characteristic (paragraph 0098) (Table 1); 
a processor (154) (paragraph 0105-0106, 0174); 
a non-transitory storage element (156); 
encoded instructions stored in the non-transitory storage element, said instructions enable the system to (paragraph 0015): 
capture a first parameter from the first device (paragraph 0048), wherein said first parameter is indicative of one or more of a motion parameter, a physical parameter, and a physiological parameter (paragraph 0098) (Table 1);
capture a second parameter, wherein said second parameter is indicative of environmental data (Table 1), and wherein said second parameter is from the first device (paragraph 0048) and/or from at least one other device; 
compare the captured parameters with a reference profile (paragraph 0156).  
Moletierre is silent regarding wherein the system is configured to facilitate selection of one or more of said second set of parameters based on responses from the patient to a survey from the care-flow system to the patient; trigger an alert when detecting a discrepancy between the parameters and the reference profile.  
Kording teaches trigger an alert when detecting a discrepancy between the parameters and the reference profile (paragraph 0080, 00125-00127, 00130).  Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline profile to allow for an estimation of condition progression based on the baseline profiles comparison to a reference profile.
Adler teaches wherein the system is configured to facilitate selection of one or more of said second set of parameters based on responses from the patient to a survey from the care-flow system to the patient (Fig 4 and 5) (paragraph 0047-0049). Therefore, it would have been obvious to modify Moletierre’s input interface to include an additional user survey input as taught by Adler to allow for a combination inputs via sensor and user to create a holistic picture of the individual and their health and allow the caretaker to easily identify what that individuals therapy needs are. 
Regarding claim 71, Moletierre discloses wherein the first set of parameters comprises at least one of a maximum and minimum value of acceleration, a time of acceleration, a duration of acceleration, a frequency of acceleration, a gap between two maximum/minimum values of acceleration, a rotational velocity, a direction of acceleration, an orientation, a stride cycle, a left/right step, a stride length , a walking speed (Table 1), a stride interval, a gait variability (Table 1), a stride-to-stride interval and a variability of stride length over time.  
Regarding claim 72, Moletierre discloses wherein the system is configured so that one or more of said first set of parameters comprises sleep related characteristics of the patient (paragraph 0050, 0052). 
Regarding claim 73, Moletierre discloses wherein the system is configured so that one or more of said first set of parameters comprises body temperature of the patient (paragraph 0276).  
Regarding claim 74, Moletierre discloses the patient care-flow system of claim 48, further comprising a set of parameters corresponding to an environmental condition surrounding the patient is at least one of wind velocity, temperature, humidity, aridness, light, darkness, noise pollution, exposure to UV, airborne pollution and radioactivity (Table 1).  
Regarding claim 75, Moletierre/Kording are silent regarding wherein the system is configured so that said second set of parameters is indicative of one or more of bladder dysfunction, vision problems, and speech impairment of the patient.   Adler teaches wherein the system is configured so that said second set of parameters is indicative of one or more of bladder dysfunction, vision problems, and speech impairment of the patient (paragraph 0032). Therefore, it would have been obvious at the time of the invention to modify Moletierre/Kording to include data regarding an individual’s speech as taught by Adler for the purpose of being able to create a holistic view of an individual based on a multitude of characteristics gathered by an easy to use and efficient device. 
Regarding claim 76, Moletierre discloses the patient care-flow system of claim 48, 3Attorney Docket No. 48-03-DIV1 wherein the encoded instructions, when implemented by the processor, configure the system to aggregate the second set of parameters from at least one of a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant (PDA) and an Internet of Things device (paragraph 0240). 
Regarding claim 77, Moletierre is silent regarding wherein the threshold discrepancy is determined by machine learning algorithms.  Kording wherein the threshold discrepancy is determined by machine learning algorithms (paragraph 0074, 0079-0080, 00125-00128, 00130). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline profile to allow for an estimation of condition progression based on the baseline profiles comparison to a reference profile.
Regarding claim 78, Moletierre discloses wherein at least one conditional event triggers at least one action controlled by a "if this, then that" script manager (paragraphs 0055, 0077-0078, 0086).  
Regarding claim 79, Moletierre is silent regarding wherein the automated response is any one or more of duration, frequency and severity analytics of threat episodes.  Kording teaches wherein the automated response is any one or more of duration, frequency and severity analytics of threat episodes (paragraphs 0080, 00125-00127, 00130). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as enabling identification of a trend towards injury and thus preventing it. 
Regarding claim 80, Moletierre is silent regarding wherein the assessed and alerted patient threat is related to any one or more of Multiple Sclerosis (M.S.), Primary Progressive Multiple Sclerosis (PPMS), Huntington's Disease, Epilepsy, Chorea, Parkinson's Disease, Seizures, and, or any post-stroke conditions. Kording teaches wherein the assessed and alerted patient threat is related to any one or more of Multiple Sclerosis (M.S.), Primary Progressive Multiple Sclerosis (PPMS), Huntington's Disease, Epilepsy, Chorea, Parkinson's Disease, Seizures, and, or any post-stroke conditions (paragraph 0120). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as enabling identification of a trend towards injury and thus preventing it.
Claim(s) 59-61, 63, 65-69 is/are rejected under 35 U.S.C. 103 as being unpatentable by Moletierre in view Kording. 
Regarding claim 59, Moletierre discloses a patient care-flow system (152) comprising: 
a first device (paragraph 0048) configured for capturing at least one parameter that is indicative of any one or more of a physical and a physiological characteristic as a first set of parameters (paragraph 0098) (Table 1); 
a processor (154) (paragraph 0105-0106, 0174); 
a non-transitory storage element (156); 
encoded instructions stored in the non-transitory storage element, wherein the encoded instructions, when implemented by the processor (paragraph 0015), configure the system to: 
capture a first set of parameters comprising at least one parameter that is indicative of at least one of a physiological parameter and a motion parameter of the patient from the first device (paragraph 0050) (table 1); 
capture at least a second set of parameters of the patient from the first device and/or from at least one other device, said second set of parameters being indicative of at least one of fatigue, walking/running/movement related behavior (Table 1), weakness, bladder dysfunction, anxiety/nervousness (e.g. stress, table 1), severe headache, nausea, gastrointestinal discomfort, and vision problems of the patient (paragraph 0224 mentions determining sickness as well); 
aggregate device behavior of at least the captured first and second set of parameters (paragraph 0087, 0107-0108, 0117, 0120, 0137-0138, 0141, 0230-0231) (Fig 11a).
Moletierre is silent regarding construct a composite behavioral profile based on the aggregated device behavior and comparing said composite behavioral profile with a reference behavioral profile by a device behavioral model; assess and alert of a patient threat to any one or more of the patient and a provider by detecting a discrepancy between the composite behavioral profile and the reference behavioral profile above a predefined threshold; and provide an automated response to the assessed and alerted patient threat.
Kording teaches construct a composite behavioral profile (paragraph 0070-0073) based on the aggregated device behavior and comparing said composite behavioral profile with a reference behavioral profile (paragraphs 0069, 0070-0073, 0094) by a device behavioral model (214/222/228) (paragraph 0063-0071, 0098); assess and alert of a patient threat to any one or more of the patient and a provider by detecting a discrepancy between the composite behavioral profile and the reference behavioral profile above a predefined threshold (paragraph 0074, 0079-0080, 00125-00128, 00130); and provide an automated response to the assessed and alerted patient threat (paragraph 0080, 00125-00127, 00130).  Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline profile to allow for an estimation of condition progression based on the baseline profiles comparison to a reference profile. 
Regarding claim 60, Moletierre discloses wherein the first set of parameters comprises at least one of a maximum and minimum value of acceleration, a time of acceleration, a duration of acceleration, a frequency of acceleration, a gap between two maximum/minimum values of acceleration, a rotational velocity, a direction of acceleration, an orientation, a stride cycle, a left/right step, a stride length , a walking speed (Table 1), a stride interval, a gait variability (Table 1), a stride-to-stride interval and a variability of stride length over time.  
Regarding claim 61, Moletierre discloses wherein the system is configured so that one or more of said first set of parameters comprises sleep related characteristics of the patient (paragraph 0050, 0052). 
Regarding claim 63, Moletierre discloses further comprising a set of parameters corresponding to an environmental condition surrounding the patient is at least one of wind velocity, temperature, humidity, aridness, light, darkness, noise pollution, exposure to UV, airborne pollution and radioactivity (Table 1).  
Regarding claim 65, Moletierre discloses3Attorney Docket No. 48-03-DIV1 wherein the encoded instructions, when implemented by the processor, configure the system to aggregate the second set of parameters from at least one of a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant (PDA) and an Internet of Things device (paragraph 0240).  
Regarding claim 66, Moletierre is silent regarding the patient care-flow system of claim 48, wherein the encoded instructions, when implemented by the processor, configure the system to flag a threshold discrepancy of an event between the composite behavioral profile and the reference behavioral profile to detect a threat, whereby the threshold discrepancy is determined by machine learning algorithms.  Kording teaches wherein the encoded instructions, when implemented by the processor, configure the system to flag a threshold discrepancy of an event between the composite behavioral profile and the reference behavioral profile to detect a threat, whereby the threshold discrepancy is determined by machine learning algorithms (paragraph 0130- 0134-0139). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline profile to allow for an estimation of condition progression based on the baseline profiles comparison to a reference profile.
Regarding claim 67, Moletierre discloses wherein at least one conditional event triggers at least one action controlled by a "if this, then that" script manager (paragraphs 0055, 0077-0078, 0086).  
Regarding claim 68, Moletierre is silent regarding wherein the automated response is any one or more of duration, frequency and severity analytics of threat episodes.  Kording teaches wherein the automated response is any one or more of duration, frequency and severity analytics of threat episodes (paragraphs 0080, 00125-00127, 00130). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as enabling identification of a trend towards injury and thus preventing it. 
Regarding claim 69, Moletierre is silent regarding wherein the assessed and alerted patient threat is related to any one or more of Multiple Sclerosis (M.S.), Primary Progressive Multiple Sclerosis (PPMS), Huntington's Disease, Epilepsy, Chorea, Parkinson's Disease, Seizures, and, or any post-stroke conditions. Kording teaches wherein the assessed and alerted patient threat is related to any one or more of Multiple Sclerosis (M.S.), Primary Progressive Multiple Sclerosis (PPMS), Huntington's Disease, Epilepsy, Chorea, Parkinson's Disease, Seizures, and, or any post-stroke conditions (paragraph 0120). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as enabling identification of a trend towards injury and thus preventing it.
Claim(s) 62, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable by Moletierre in view Kording further in view of Adler.
Regarding claim 62, Moletierre/Kording are silent regarding wherein the system is configured to facilitate selection of one or more of said second set of parameters based on responses from the patient to a survey from the care-flow system to the patient.  Adler teaches wherein the system is configured to facilitate selection of one or more of said second set of parameters based on responses from the patient to a survey from the care-flow system to the patient (Fig 4 and 5) (paragraph 0047-0049). Therefore, it would have been obvious to modify Moletierre’s input interface to include an additional user survey input as taught by Adler to allow for a combination inputs via sensor and user to create a holistic picture of the individual and their health and allow the caretaker to easily identify what that individuals therapy needs are. 
Regarding claim 64, Moletierre/Kording are silent regarding wherein the system is configured so that said second set of parameters is indicative of one or more of bladder dysfunction, vision problems, and speech impairment of the patient.   Adler teaches wherein the system is configured so that said second set of parameters is indicative of one or more of bladder dysfunction, vision problems, and speech impairment of the patient (paragraph 0032). Therefore, it would have been obvious at the time of the invention to modify Moletierre/Kording to include data regarding an individual’s speech as taught by Adler for the purpose of being able to create a holistic view of an individual based on a multitude of characteristics gathered by an easy to use and efficient device.
Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but are not persuasive.
In response to applicant’s arguments regarding the 101 rejection, the 101 rejection is maintained. All of the steps recited in the 101 rejection can be performed in the mind. Particularly, Claim 48, 59, 70 recites “capture... parameters”, “aggregate...parameters”’, “construct a composite behavioral profile...” , “comparing said composite behavioral profile” “assess…patient threat”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “capture... parameters” could be a person observing an individual and recording or noting if they are active or asleep as well as noting a speech impairment. For example, “aggregate....parameters” could be a person establishing a relationship between all the parameters based on the above recording. “constructing…and comparing...” could be a person observing the aggregate of the parameters established and determining profile of the data and comparing that to another individuals profile. “assess patient threat...” could be a person alerting the individual that their profile is different from the baseline profile. The addition of the “processor”, “non-transitory storage element” of Claim 48, 59, 70 for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “non-transitory storage element” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
In response to applicant’s arguments regarding the claims rejections, the claim language “wherein the system is configured to facilitate selection of one or more of said second set of parameters (e.g. anxiety/nervousness) based on responses from the patient to a survey from the care-flow system to the patient (survey as seen in Fig 4)”, examiner notes that based on the recited claim language, Adler clearly discloses this. As applicant themselves note, Adler discusses collection mood and activity information (e.g. responses to a survey) from a person (paragraph 0047).  AS disclosed above, Moletierre discloses the second set of parameters amongst them walking/running/movement related behavior (Table 1), weakness, bladder dysfunction, anxiety/nervousness (e.g. stress, table 1). Adler discloses using a survey to determine these parameters e.g. anxiety/nervousness (Fig 4), hence the combination of the two discloses selection of one or more of said second set of parameters based on responses from the patient survey. 
In response to applicant’s arguments regarding “aggregate device behavior of at least the captured first and second set of parameters”, Moletierre discloses this is in paragraph 0087, 0107-0108, 0117, 0120, 0137-0138, 0141, 0230-0231) (Fig 11a). For example, paragraph 0087 states “data from all sources merged (e.g. aggregated) and displayed as a graph”, paragraph 0107 states “after evaluating the different rules, the data selector/combiner consolidates (e.g. aggregates), the multiple data stream to create consolidated data. For example, consolidated data may including filling gaps in the data stream from one device (e.g first set of parameters) with data from another device (e.g. second set of parameters). Paragraph 0108 states “a user may have different data streams (e.g. differing parameters) from three different trackers (e.g. 3 different devices). Paragraph 0117 states fig 11c is a flowchart of a method for combining (e.g. aggregating) multiple data streams from different tracking devices. the other paragraphs cited continue in the vein of disclosing combining or aggregating multiple data streams from different sources. 
In response to applicants’ arguments regarding “construct a composite behavioral profile based on aggregated device behavior… and assessing and alerting” the examiner notes that Kording does teach this as noted. For example, paragraphs 0070-0073 discloses constructing a composite behavioral profile based on aggregated device behavior as noted. Paragraphs 0070-0073 go into significant detail on using relevant data 222 to derive surrogate biomarkers. The combination of analysis of the relevant data 222 and derivation of surrogate biomarker is a composite behavioral profile. The algorithms used determine summaries, analyses, activities, trends, patterns, and other medically relevant information in monitoring or determining a severity of disease or injury while the surrogate biomarker maybe a quantity that represents the progression in a disease state. All the noted paragraphs go into significant detail of how this data is used to create a “profile” of a persons disease or a clinical measure of a persons health as well as a possible comparison between one patients data to another. Multiple examples of these “profiles” and how they can be used are provided in the cited paragraphs in the office action as well as assessing and alerting the patient when the progression of the disease has become more severe based on the determine profile. 
In response to applicant’s arguments regarding Kording disclosing providing an automated response…Kording certainly discloses this as noted on paragraph 0080 “…provide real time and/or clinical interventions either directly to the patient…for example, a real time intervention can use changes in surrogate biomarkers representative of activities of the patient to trigger cueing to the patient via the device to change gait or posture….the clinical intervention can include fall prevention alarm that is sent to the device….”. paragraphs 0125-0127 go into further detail regarding methods of automated intervention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791